         Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

DANA W.,1                                         3:19-cv-01178-BR

             Plaintiff,                           OPINION AND ORDER

v.

Commissioner, Social Security
Administration,

             Defendant.


H. PETER EVANS
Evans & Evans, PC
520 S.W. Sixth Ave
Suite 1050
Portland, OR 97204
(503) 200-2723

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 2 of 18




MICHAEL W. PILE
Acting Regional Chief Counsel
DIANA SWISHER ANDSAGER
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3708

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Dana W. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's application for Supplemental

Security Income (SSI) under Title XVI of the Social Security Act.

This Court has jurisdiction to review the Commissioner's final

decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on April 22, 2016,

and alleged a disability onset date of April 22, 2016.                 Tr. 149.2

Her application was denied initially and on reconsideration.                   An

Administrative Law Judge (ALJ) held a hearing on August 24, 2018.


     2
       Citations to the official transcript of record filed by
the Commissioner on December 17, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16    Filed 07/16/20   Page 3 of 18




Tr. 30-62.   Plaintiff and a vocational expert (VE) testified at

the hearing, and Plaintiff was represented by an attorney.

     On September 27, 2018, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 10-29.    On May 28, 2109, that decision became

the final decision of the Commissioner when the Appeals Council

denied Plaintiff's request for review.         Tr. 1-6.       See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on June 7, 1975, and was 41 years old at

the time of the hearing.     Tr. 149.      Plaintiff has a ninth-grade

education.   Tr. 37.    The ALJ found Plaintiff has past relevant

work experience as a fast-food worker.         Tr. 23.

     Plaintiff alleges disability due to gout, blood clots in her

left leg, a “blood disease,” “autiphospholipid [sic] antibody

syndrome,” and “eye cancer choroidal melanoma.”              Tr. 65.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.      See Tr. 51, 17-22.



                                STANDARDS

     The initial burden of proof rests on the claimant to


3 - OPINION AND ORDER
      Case 3:19-cv-01178-BR   Document 16    Filed 07/16/20   Page 4 of 18




establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of evidence]

but less than a preponderance.       Id. (citing Valentine, 574 F.3d

at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving


4 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16    Filed 07/16/20   Page 5 of 18




ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.              Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).              Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 416.920.       Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 416.920(b).      See also Keyser v. Comm’r of

Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commis-


5 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 6 of 18




sioner determines the claimant does not have any medically severe

impairment or combination of impairments.         20 C.F.R.

§ 416.920(c).   See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.              20

C.F.R. § 416.920(a)(4)(iii).     See also Keyser, 648 F.3d at 724.

The criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s Residual Functional Capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§ 416.945(a).   See also Social Security Ruling (SSR) 96-8p.               “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the


6 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 7 of 18




Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 416.920(a)(4)(v).           See also

Keyser, 648 F.3d at 724.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since her April 22, 2016, alleged

onset date.   Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of

          amelanotic choroidal lesion of the left eye;
          malignant neoplasm of the left eye, status post
          radiation and surgical intervention; hepatitis;
          fatty liver; alcohol abuse; antiphospholipid

7 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 8 of 18




           antibody syndrome; history of gout; history of
           liver disease; history of deep venous thrombosis;
           and history of pulmonary embolism.

Tr. 15.   The ALJ found Plaintiff’s cellulitis and “status post

hysterectomy” are nonsevere.     Tr. 15-16.

     At Step Three the ALJ concluded Plaintiff's impairments do

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1.        The ALJ found Plaintiff

has the RFC to perform light work with the following limitations:

           She can perform work that does not require
           climbing of ladders, ropes, or scaffolds. She has
           limited near and far acuity in the left eye, which
           means that she is reduced to monocular vision.
           She can perform work that requires no more than
           occasional depth perception. She can perform
           tasks that requires no exposure to unprotected
           heights, dangerous moving machinery, or driving.

Tr. 16.

     At Step Four the ALJ found Plaintiff is unable to perform

her past relevant work.      Tr. 23.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.             Tr. 24.

Accordingly, the ALJ found Plaintiff is not disabled.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) partially

rejected the opinion of treating physician Stanford Taylor, M.D.;

(2) partially rejected the opinions of reviewing physicians Peter

Bernardo, M.D., and Neal Berner, M.D.; and (3) found at Step Five

8 - OPINION AND ORDER
        Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 9 of 18




that Plaintiff could perform other jobs that exist in the

national economy.

I.      The ALJ erred when he partially rejected the opinion of
        Dr. Taylor, treating physician.

        Plaintiff asserts the ALJ erred when he partially rejected

the opinion of Dr. Taylor, treating physician.

        An ALJ may reject a treating physician’s opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."        Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).     When the medical opinion of an examining

physician is uncontroverted, however, the ALJ must give “clear

and convincing reasons” for rejecting it.            Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

        On August 8, 2018, Dr. Taylor provided a Vision Impairment

Medical Source Statement in which he noted Plaintiff has

choroidal melanoma in her left eye and her prognosis is unknown.

Plaintiff’s “visual field is very constricted in [her] left eye”;

she has “poor vision in [her] left eye, no depth perception[;]

[and she has] . . . trouble with accommodation in the right

eye.”     Tr. 941.   Dr. Taylor noted Plaintiff could never

perform work that involves “near acuity,” depth perception,



9 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 10 of 18




or “accommodation.”3    Dr. Taylor stated Plaintiff has difficulty

walking down stairs and is not “capable of avoiding ordinary

hazards in the workplace, such as boxes on the floor, doors ajar,

[and] approaching people and vehicles.”         Tr. 942.      Dr. Taylor

explained Plaintiff

           has poor depth perception which makes it hard to
           climb stairs. [She has] very limited vision in
           the left eye which makes it hard to avoid ordinary
           hazards [and] . . . poor accommodation which makes
           it hard to work with small objects.

Tr. 942.

     The ALJ gave Dr. Taylor’s opinion “partial weight.”              Tr. 23.

Although the ALJ stated Dr. Taylor’s opinion was “consistent with

[Plaintiff’s] medical history of undergoing surgeries, receiving

radiation treatment, and seeing specialists for her left eye,”

the ALJ asserted Dr. Taylor failed “to take into account

[Plaintiff’s] ability to perform work activities [using] her

right eye, which is still in good condition.”           Tr. 23.     The ALJ

found Plaintiff’s “ability to ambulate well and completely [sic]

her activities of daily living independently” indicates

Plaintiff’s “depth perception is not as limited as reflected in

[Dr. Taylor’s] assessment.”      Tr. 23.

     Dr. Taylor, however, specifically noted in his assessment of


     3
       Accommodation is the “[a]djustment of [the] lens of [the]
eye to bring an object into sharp focus” and “is required when
doing near point work at varying distances from the eye.”
Selected Characteristics of Occupations, Revised Dictionary of
Occupational Titles (DOT), Appendix C.

10 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 11 of 18




Plaintiff’s condition that she also had trouble with

“accommodation in [her] right eye.”        Dr. Taylor, therefore,

considered the condition of Plaintiff’s right eye when he

evaluated her ability to perform “work activities.”

     In addition, the references in the record on which the ALJ

relies to support his conclusion that Plaintiff ambulates well

occurred in Spring 2016 before Plaintiff underwent numerous eye

surgeries, including a surgery in March 2018 to address retinal

detachment.   Moreover, none of those references arose from

examinations that were conducted for the purpose of assessing

Plaintiff’s visual limitations.      Tr. 236, 238, 240, 245.          Social

Security Regulations provide the Commissioner will not consider

normal test results from visual-field screening tests to be

consistent with other evidence in the record when “the clinical

findings indicate that your visual disorder has progressed to the

point that it is likely to cause visual field loss, or you have a

history of an operative procedure for retinal detachment.”                  20

C.F.R. Part 404, Subpart P, Appendix 1, Listing 2.00(A)(6)(f).

As noted, the record reflects Plaintiff had an operation for

retinal detachment, and she has visual-field loss.

     Finally, the ALJ relies on an April 2016 note regarding

Plaintiff’s visit to the emergency room (ER) for “lower extremity

pain and swelling” to support his assertion that Plaintiff can

perform activities of daily living without assistance.              The ER


11 - OPINION AND ORDER
      Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 12 of 18




physician, Emily Weber, M.D., noted Plaintiff did not report any

decline in “ADL function,” mobility, or ambulation “within past 7

days.”   Tr. 303.   Dr. Weber, however, was not focused on

Plaintiff’s vision problems, and there is not any indication in

the record that Dr. Weber is an eye doctor.           In addition, a note

that Plaintiff was not experiencing any decrease in “ADL

functioning,” mobility, or ambulation in the previous seven days

does not provide any insight into the daily activities that

Plaintiff was able to perform at that time nor her ability to

ambulate at that time.

      On this record the Court concludes the ALJ erred when he

gave only partial weight to Dr. Taylor’s opinion because he did

not provide legally sufficient reasons supported by substantial

evidence in the record for doing so.

II.   The ALJ erred when he partially rejected the opinions of
      Drs. Bernardo and Berner, reviewing physicians.

      Plaintiff alleges the ALJ erred when he partially rejected

the opinions of Drs. Bernardo and Berner, reviewing physicians.

      A nonexamining physician is one who neither examines nor

treats the claimant.     Lester, 81 F.3d at 830.         "The opinion of a

nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."            Id. at 831.         When

a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

12 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 13 of 18




nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.      See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).           A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.          Id. at 600.

     On August 12, 2016, Dr. Bernardo reviewed Plaintiff’s

medical record and concluded Plaintiff “should not perform job

tasks that require good depth perception or significant fine

visual tasks,” but Plaintiff “is able to avoid ordinary hazards

in the workplace.”      Tr. 69.   On October 4, 2016, Dr. Berner

reviewed Plaintiff’s medical record and reached the same

conclusion.

     The ALJ found the opinions of Drs. Bernardo and Berner were

“consistent with the overall medical evidence of record,

including the claimant's medical history of undergoing surgeries,

receiving radiation treatment, and seeing specialists for her

left eye.”    Tr. 22.    Nevertheless, the ALJ gave their opinions

“little weight” on the grounds that “their opinions are

nonspecific and use undefined vocational terms, which are not

helpful in assessing the claimant's functioning given her left

eye condition.”    Id.    Numerous ALJs, however, have used the term

“fine visual” tasks, and district courts in the Ninth Circuit,

including this district, have not found they erred in doing so.

See, e.g., Vega v. Berryhill, No. CV 18- 00928-JEM, 2019 WL


13 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 14 of 18




1099781, at *4 (C.D. Cal. Mar. 8, 2019)(ALJ did not err at Step

Three when he included a limitation in Plaintiff’s RFC of “no

jobs requiring fine visual detail.”); Barraza v. Berryhill,

No. 2:16-CV-2286 DB, 2018 WL 1256719, at *1 (E.D. Cal. Mar. 12,

2018)(plaintiff “cannot work at jobs that require depth

perception or fine visual acuity.”); Rivera v. Colvin, No. 2:13-

CV-0163-TOR, 2014 WL 4546043, at *3 (E.D. Wash. Sept. 12, 2014)

(plaintiff cannot do “work requiring constant, fine visual

acuity.”); Massengill v. Colvin, No. 6:13-CV-00791-HZ, 2014 WL

3695541, at *7 n.1 (D. Or. July 23, 2014)(“[T]the ALJ properly

accommodated Dr. Plotz's limitation on fine visual acuity.”).

The Court adopts the reasoning of these cases and concludes the

ALJ erred when he found the opinions of Drs. Bernardo and Berner

did not contain specific, defined visual limitations.

     Accordingly, on this record the Court concludes the ALJ

erred when he gave little weight to the opinions of Drs. Bernardo

and Berner.

III. The ALJ erred at Step Five when he found Plaintiff could
     perform other jobs that exist in the national economy.

     Plaintiff asserts the ALJ erred at Step Five when he found

Plaintiff could perform other jobs that exist in the national

economy.

     The ALJ found at Step Five that Plaintiff could perform the

jobs of addresser, cutter-and-paster, and document preparer.

Plaintiff, however, points out that courts have held the jobs of

14 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 15 of 18




addresser and cutter-and-paster are obsolete.           See, e.g., Candice

E. v. Berryhill, No. 6:18-CV-01261-YY, 2019 WL 2550318, at *4 (D.

Or. June 20, 2019)(ALJ erred at Step Five when he concluded the

plaintiff could perform other work that exists in the national

economy because the addresser and cutter-and-paster jobs

identified by the ALJ are obsolete); Skinner v. Berryhill,

No. CV 17-3795-PLA, 2018 WL 1631275, at *5-6 (C.D. Cal. Apr. 2,

2018); Scott v. Colvin, No. 14-cv-04051-EDL, 2015 WL 11438598, at

*13 (N.D. Cal. Dec. 9, 2015)(same); Burney v. Berryhill, 276 F.

Supp. 3d 496, 500 (E.D.N.C. 2017); Read v. Comm’r, No. GJH-

15-2684, 2016 WL 2610117, at *5 (D. Md. May 6, 2016).              Defendant

concedes in his Response that courts have found the jobs of

addresser and cutter-and-paster are obsolete and does not

challenge that conclusion.      This Court, therefore, adopts the

reasoning of Candice E. and concludes the jobs of addresser and

cutter-and-paster are obsolete.      Accordingly, the Court concludes

the ALJ erred when he relied on those jobs at Step Five.

     Plaintiff also asserts the ALJ erred at Step Five when he

found Plaintiff could perform the job of document preparer.

Specifically, Plaintiff notes the Dictionary of Occupational

Titles (DOT) defines the job of document preparer in relevant

part as follows:

          Prepares documents, such as brochures, pamphlets,
          and catalogs, for microfilming, using paper
          cutter, photocopying machine, rubber stamps, and
          other work devices: Cuts documents into

15 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 16 of 18




          individual pages of standard microfilming size and
          format when allowed by margin space, using paper
          cutter or razor knife.

DOT #249.587-018.    In light of Plaintiff’s visual impairment as

described by Drs. Taylor, Bernardo, and Berner, Plaintiff asserts

using a paper cutter or razor knife would constitute a hazard

that Dr. Taylor opined Plaintiff was not “capable of avoiding”

and that conflicts with the limitation of monocular vision that

is included in the ALJ’s evaluation of Plaintiff’s RFC.

     The ALJ relied on the VE’s testimony when he found Plaintiff

could perform work as a document preparer.          The ALJ, however,

provided a hypothetical to the VE that did not include all of

Plaintiff’s visual limitations as set out by Drs. Taylor,

Bernardo, and Berner.    The Court has already concluded the ALJ

erred when he gave only partial weight to Dr. Taylor’s opinion

and little weight to the opinions of Drs. Bernardo and Berner.

The Court, therefore, also concludes the ALJ erred at Step Five

when he failed to include all of Plaintiff’s limitations in his

hypothetical posed to the VE and found Plaintiff could perform

work as a document preparer based on the VE’s testimony.



                                 REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

     The decision whether to remand for further proceedings or


16 - OPINION AND ORDER
      Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20    Page 17 of 18




for immediate payment of benefits generally turns on the likely

utility of further proceedings.       Id. at 1179.       The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."       Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."       Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.               Id. at 1178 n.2.

      Here the Court concludes further proceedings are necessary

because it is unclear from this record whether the ALJ would be

required to find Plaintiff is unable to perform other work that

exists in the national economy when the ALJ properly credits the

opinions of Drs. Taylor, Bernardo, and Berner.               Thus, the Court

concludes a remand for further proceedings consistent with this

Opinion and Order is required to permit the ALJ to resolve that

17 - OPINION AND ORDER
     Case 3:19-cv-01178-BR   Document 16   Filed 07/16/20   Page 18 of 18




question.



                               CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 16th day of July, 2020.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




18 - OPINION AND ORDER
